Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The limitation “a pair of curved flanges” is not supported by the originally filed disclosure. The original disclosure supports “a pair of curved arms”.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticiapted by Rassibi (US 10,390,916).
Regarding claim 1, Rassibi discloses an apparatus for holding a suction hose within reach of a dentist during a dental procedure, the dental device comprising: an elongated body (100) that has a proximal (see figure below) end and a distal end (see figure below); one or more clamp portions (240 two shown) in the elongated body, the one or more clamp portions are configured to snap-over the suction hose for clamping to the suction hose (As shown in FIG. 7, Col. 4, lines 50-55); and an arch shaped hook (310, FIG. 1 shows a side profile which is curved/pointed and is thus construed as a hook) that extends from the distal end of the elongated body, the arch shaped hook configured to hook to a supporting structure (as the structure 310 is curved and pointed and a hook it is construed to be functionally capable.).

    PNG
    media_image1.png
    230
    526
    media_image1.png
    Greyscale

 	Regarding claim 2, wherein the supporting structure is a dental dam (as the structure 310 is curved and pointed and a hook it is construed to be functionally capable of holding a dental dam).
Regarding claim 3, wherein the one or more clamp portions, the elongated body, and the arch shaped hook are integral forming a single unit (100 is an integral single unit).
Regarding claim 4, wherein each of the one or more clamp portions has a pair of curved flanges (240 contains two curved flanges that wrap around suction hose 200 as shown in FIG. 7) that snaps over the suction hose, a curvature of the pair of curved flanges corresponds to a diameter of the suction hose for an interference fit (As shown in FIG. 7, Col. 4, lines 50-55).
Regarding claim 6, wherein the apparatus further comprises a second arch shaped hook (300) and a third arch shaped hook (320) , wherein the arch shaped hook, the second arch shaped hook, and the third arch shaped hook are arranged in a tripod configuration (see FIG. 1-5 arranged in a tripod configuration surrounding 200).
Regarding claim 8, wherein the apparatus is made of disposable material (any material is disposable under broadest reasonable interpretation).
Regarding claim 9, wherein the apparatus is made of a sterilizable and reusable material (any material is reusable/sterilizable until the user decides to dispose of it under broadest reasonable interpretation; Col. 4, II. 25-27).
Response to Arguments
Applicant's arguments filed 02 July 2022 have been fully considered but they are not persuasive. 
On page 3 of applicant’s arguments, applicant argues “Rassibi does not teach the one or more clamp portions are configured to snap-over the suction hose for clamping to the suction hose” and “the arch shaped hook configured to hook a supporting structure”. However, Rassibi teaches clamp portions configured to snap-over the suction hose ((As shown in FIG. 7, Col. 4, lines 50-55) and the arch shaped hook configured to hook a supporting structure (as the structure 310 is curved and pointed and a hook it is construed to be functionally capable).
On pages 2-3, applicant argues that “the protrusions 300,330,310,340, and 320 cannot hook to the dental dam” with respect to claims 2 and 6. However, such is only functionally claimed, applicant has not provided reasons why the hook shape of Rassibi is not functionally capable as it contains the same hook structure as claimed.  Applicant needs to further distinguish applicant’s hook from Rassibi with further structural language. 
For these reasons applicants’ arguments are not found to be persuasive and the grounds of rejection is upheld.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DREW S FOLGMANN whose telephone number is (571)270-7397. The examiner can normally be reached Mon - Fri 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on 571-272-4964. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DREW S FOLGMANN/               Examiner, Art Unit 3772   

/Cris L. Rodriguez/               Supervisory Patent Examiner, Art Unit 3772